UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A Amendment No. 1 (Mark One) R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006. Or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-26086 YARDVILLE NATIONAL BANCORP (Exact name of registrant as specified in its charter) New Jersey 22-2670267 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2465 Kuser Road, Hamilton, New Jersey 08690 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (609) 585-5100 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common stock, no par value Nasdaq Global Select Market (Title of Class) (Name of Each Exchange on Which Registered) Securities registered pursuant to Section12(g) of the Act:
